Case 8:20-cv-00117-SDM-JSS Document 52 Filed 01/07/21 Page 1 of 1 PageID 474



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   ADOULPHUS GUICE,

         Plaintiff,

   v.                                               CASE NO. 8:20-cv-117-T-23JSS

   POZIN ENTERPRISES, INC.,

         Defendant.
   __________________________________/


                                         ORDER

         Both Allison Simpson and Michael Hargett move unopposed (Docs. 49, 50) to

   withdraw as counsel for the defendant. The motions (Docs. 49, 50) are GRANTED,

   and the clerk is directed to remove Simpson and Hargett from the service list.

         ORDERED in Tampa, Florida, on January 7, 2021.
